Citation Nr: 1547682	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-32 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective April 13, 2010.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss. 

The issue of entitlement to service connection for a back disorder was also previously on appeal and addressed by the Agency of Original Jurisdiction (AOJ) in an October 2012 statement of the case.  However, in his November 2012 substantive appeal, the Veteran indicated that he no longer wished to pursue an appeal regarding this issue.  Therefore, such issue has not been perfected for appellate review and is not properly before the Board.

In June 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  Additional evidence was submitted at the Board hearing along with a waiver of AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider the newly received evidence.  

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for tinnitus was raised at the June 2015 Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that the severity of his bilateral hearing loss warrants a compensable evaluation.  He was most recently afforded a VA audiological examination in February 2013, which showed that his bilateral hearing loss was noncompensable under 38 C.F.R. § 4.85, Tables VI and VII.  However, at the June 2015 Board hearing, the Veteran testified that the severity of his bilateral hearing loss had increased since the February 2013 examination.  He reported that he could not understand conversation when there was any background noise.  The volume on his home telephone was turned up as loud as possible and he also had to watch television turned up really loud.  People have to repeat things several times and he had problems distinguishing words.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss.  

The Veteran has also indicated that he had been told in the past that he had nerve damage affecting his hearing loss and, in turn, he asserts that the VA audiograms are not reflective of his current hearing loss.  As such, the examiner should specifically note whether there is any nerve damage and whether the auditory thresholds obtained on examination are an accurate reflection of the Veteran's hearing loss disability.    

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The electronic record, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests. 

The examiner should specifically determine whether there is any nerve damage affecting the Veteran's hearing and, if so, whether the auditory thresholds obtained on examination are an accurate reflection of the Veteran's hearing loss disability.    

The examiner is also specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss, to include the impact such has on his daily activities and employment. 

Any opinion expressed should be accompanied by supporting rationale. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

